Citation Nr: 1007498	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-33 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 
1965 and November 1965 to November 1969.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2007 rating decision issued by the RO.



FINDINGS OF FACT

1.  Throughout the period of the appeal, the Veteran's 
service-connected PTSD symptoms are shown to be moderate in 
nature and more nearly approximate occupational and social 
impairment with reduced reliability and productivity and 
difficulty establishing and maintaining effective work and 
social relationships.  

2.  Occupational and social impairment with deficiencies in 
most areas and inability to establish and maintain effective 
relationships is not demonstrated at any time of the initial 
rating period.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for the assignment of an initial evaluation of 50 
percent, but no higher, for the service-connected PTSD have 
been met for the entire period of initial rating.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130 Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  During the 
pendency of this appeal, the Court in Dingess/Hartman found 
that the VCAA notice requirements applied to all elements of 
a claim.  

In this case, the VCAA notice was provided to the Veteran in 
correspondence from the RO dated in February 2008 and 
November 2008.  These letters notified the Veteran of 
information necessary to substantiate his claim, VA's 
responsibilities in obtaining information to assist him in 
completing his claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Veteran has been 
made aware of the information and evidence necessary to 
substantiate his claim and has been provided opportunities to 
submit such evidence.  The RO has properly processed the 
appeal following the issuance of the required notice.  

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."  38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the initially assigned rating for 
the PTSD in a notice of disagreement, no further duty to 
inform the Veteran of the requirements of VCAA exists.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 
21 Vet. App. 112 (2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all pertinent development has been undertaken, 
examination has been performed, and all available evidence 
has been obtained in this case.  Thus, the Board finds that 
VCAA notice and assistance has been provided, and no further 
action is necessary.  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.    38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.        38 C.F.R. § 4.10 (2009).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.  

Under Diagnostic Code 9411, using the General Rating Formula 
for Mental Disorders, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130. 

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The nomenclature employed in 
the schedule is based upon the DSM- IV, which includes the 
GAF scale.  See 38 C.F.R. § 4.130.  The GAF Scale score is 
based on all of the veteran's psychiatric impairments.  

A GAF Scale score of 21 to 30 indicates behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF Scale score of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or an major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
Scale score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF Scale score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with coworkers).  A 61 to 70 GAF Scale 
score indicates some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships. 

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Analysis of Initial Rating for PTSD

In the appealed August 2007 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent rating 
effective October 3, 2003, the date the Veteran's claim for 
service connection for PTSD was received.  The Veteran 
contends that his PTSD symptoms are productive of a level of 
disability greater than what is contemplated by the initially 
assigned 30 percent rating.

The Veteran received treatment for his PTSD in a private 
facility and at VA.  Treatment records from September 2003 to 
March 2009 document the treatment he received at the private 
facility.  

In a September 2003 private treatment record, the Veteran 
described his experiences associated with his service in 
Vietnam.  His reported symptoms included intrusive thoughts, 
distress at exposure triggers which reminded him of past 
trauma, sleep disturbance, irritability, memory problems and 
hypervigilance.  He was a self-employed substance abuse 
counselor and had a history of alcohol dependence; however, 
he had been sober for many years.  Objectively, he was 
pleasant, cooperative, and dressed appropriately.  His speech 
was normal and he denied any specific depressed mood.  He had 
an approximately full range of affect.  His thought process 
was linear and he had no hallucinations or delusions.  There 
was no suicidal or homicidal ideation.  Cognition was grossly 
intact and judgment and insight were fair to good.  The 
diagnosis was moderate PTSD and a GAF score of 40 was 
assigned.  The physician explained that due to the Veteran's 
PTSD, he was mildly compromised in his ability to sustain 
social and work relationships.  Therefore, the physician 
considered the Veteran "permanently disabled."

During a March 2004 VA examination, the Veteran described his 
experiences associated with his service in Vietnam.  The 
examiner recorded his history of treatment for PTSD.  He was 
self-employed with his own substance abuse counseling 
business.  He accomplished his activities of daily living.  
His physical health was generally pretty good.  His social 
relationships and recreational and leisure pursuits were 
mostly confined to the AA program.  Objectively he was alert, 
cooperative and friendly.  He was neatly dressed, answered 
questions and volunteered information.  There were no loose 
associations or flight of ideas.  There were no bizarre motor 
movements or tics.  His mood was calm, his affect was 
appropriate and he no longer had nightmares, flashbacks or 
intrusive thoughts.  He had no homicidal or suicidal ideation 
or intent.  He had no impairment in thought processes or 
communication.  There were no delusions, hallucinations, 
ideas of reference or suspiciousness.  He was oriented in 
three spheres.  His memory was good and insight, judgment and 
intellectual capacity were adequate.  The diagnosis was 
alcohol dependence, in total remission.  The examiner 
explained the Veteran did not meet the criteria for PTSD.  To 
that end, the examiner explained while the Veteran had a 
history of traumatic events, he no longer had nightmares, 
flashbacks or intrusive thoughts.  He could talk about his 
experiences; however, he did not watch television programming 
concerning Vietnam.  He had no loss in social activities and 
was not detached and/or estranged from others.  He was not 
emotionally numb and did not have a sense of foreshortened 
future.  He was slightly anxious and did have sleep 
impairments.  He was assigned a GAF score of 75 and the 
examiner explained that the Veteran had only mild impairment 
of psychosocial functioning which was mainly reactions of 
normal stressors.

In March and October 2004 private treatment records, the 
Veteran reported PTSD symptoms remained wholly unchanged from 
previous accounts.  The diagnosis was moderate PTSD and a GAF 
score of 40 was assigned.  The physician commented that, due 
to PTSD, the Veteran had significant difficulty sustaining 
social and work relationships and was therefore permanently 
disabled.  

Objective findings in a May 2004 private record showed the 
Veteran was pleasant and cooperative.  He had normal dress 
and speech.  His mood was slightly anxious and his affect was 
restricted.  Thought process was linear and there was no 
evidence of hallucinations, delusions, suicidal ideation or 
homicidal ideation.  Attention, judgment and insight were 
fair.  His medication regimen was continued.  In remaining 
private treatment records dated May 2005 to March 2007, the 
Veteran's report of PTSD symptoms fluctuated and assigned GAF 
scores ranged from 45 to 50.

During a June 2007 VA examination, the Veteran described his 
experiences associated with his service in Vietnam.  The 
examiner recorded his history of treatment for PTSD.  He 
complained of recurrent intrusive thoughts and nightmares of 
his time in Vietnam.  He tried to avoid any involvement with 
Vietnam or any war-related material (when exposed to such 
material he experienced anxiety and an exaggerated startle 
response).  He had very little social life or contacts 
outside the context of AA related activities (he did not feel 
comfortable around others in other situations).   He appeared 
to have compensated, partially, with regard to his PTSD and 
related alcoholism, in that he had found a structured 
environment and ideational focus which allowed him to gain 
enjoyment and fulfillment from life to a limited degree (with 
regard to his AA involvement).

Objective findings at the June 2007 VA examination reflect 
that the Veteran was pleasant, well-kept, and answered 
questions appropriately.  His affect was bright and he always 
brought the conversation back to AA "which saved my life."  
There was no evidence of suicidal, homicidal or psychotic 
ideation.  He denied feeling depressed and his cognition was 
grossly intact.  There was no abnormal motor activity.  The 
diagnosis was PTSD and a GAF score of 60 was assigned.  The 
examiner noted that while the private treatment records were 
globally supportive of a diagnosis of PTSD, they were not 
detailed enough to support the diagnosis based on the DSM 
criteria.  However, given the objective findings of the 
examination and the overall perspective of the records 
contained in the file, the currently diagnosed PTSD did meet 
the DSM criteria.

In private treatment records from September 2007 to March 
2009, the Veteran's report of PTSD symptoms fluctuated with a 
trend toward regression in the symptoms.  In the records the 
assigned GAF score was 50.

After a full review of the record, the Board finds that, for 
the entire period of the initial rating appeal, the Veteran's 
service-connected PTSD more nearly approximates occupational 
and social impairment with reduced reliability and 
productivity and difficulty establishing and maintaining 
effective work and social relationships, as contemplated by a 
50 percent disability rating under Diagnostic Code 9411.  
38 C.F.R. § 4.130.  In this regard, the Board notes the 
September 2003 and March 2004 private treatment record in 
which the physician diagnosed moderate PTSD.  In the March 
2004 private record, the physician explained the Veteran had 
significant difficulty sustaining social and work 
relationships and was therefore permanently disabled.  In the 
June 2007 VA examination report, the examiner concluded that 
the Veteran had difficulty with relationships.    

The Board has weighed and considered that in the private 
treatment records the Veteran was assigned GAF scores that 
ranged from 40-50.  In this regard, GAF scores that range 
from 41-50 are assigned for PTSD with serious (major) 
symptoms.  A disability evaluation shall be assigned based on 
all the evidence of record that bears on occupation and 
social impairment, rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination, or solely on the basis of social impairment.  
See 38 C.F.R. §§ 4.126 (2009).  In this case, these GAF 
scores certainly support the assignment of a higher initial 
evaluation of 50 percent; however, the actual symptomatology 
reported or shown more nearly approximates not more than a 50 
percent rating.  With regard to the weight to assign various 
GAF scores that have been assigned, the GAF scores must be 
interpreted "in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present."  38 C.F.R. § 4.2.  The veteran's 
actual psychiatric symptomatology manifested by his PTSD is 
encompassed by the 50 percent disability rating criteria.  
The Board finds that the specific symptomatology reflected by 
the clinical findings outweigh the general characterization 
of disability as reflected by the assignment of GAF scores.  
For these reasons, a 50 percent evaluation is warranted for 
the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7, 
4.130, DC 9411. 

As occupational and social impairment with deficiencies in 
most areas and inability to establish and maintain effective 
relationships is not demonstrated during this time, an 
evaluation in excess of 50 percent is not warranted.  At no 
time during the initial rating period has the Veteran's PTSD 
demonstrated symptomatology similar to suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships, as required for a 70 
percent disability rating.  38 C.F.R. § 4.130. 

Extraschedular Consideration

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the initial evaluation period.  38 C.F.R. § 3.321(b)(1) 
(2009).  The schedular rating criteria for rating mental 
disorders contemplates a wide range of psychiatric 
symptomatology, including any psychiatric symptoms that are 
like or similar to the schedular symptoms, so well 
contemplates all of the Veteran's symptoms, especially 
including intrusive thoughts, sleep disturbance, 
irritability, memory problems, anxiety, and difficulty 
sustaining social and work relationships.   

The Veteran's PTSD has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  For 
these reasons, the Board finds that the facts of this case do 
not present such an extraordinary disability picture such 
that the Board is required to 


remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

A higher initial disability rating of 50 percent for service-
connected PTSD, for the entire initial rating period, is 
granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


